Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on July 15, 2022.  The Applicants’ Amendment and Request for Reconsideration has been received and entered.  
Claims 1-20 are currently pending and have been examined.  Claims 1-6, 9, and 11-20 have been amended.  
The previous rejection of claims 1-20 under 35 USC 101 has been withdrawn.  
The previous rejections of claims 1-2, 12-13, and 20 under 35 USC 103 have been withdrawn.
The amendment to the specification has been entered but is objected to, as discussed below.
Examiner’s Note:  The Examiner notes that the claim status identifier for claim 18 is incorrect.  Per MPEP 714, claim 18 should have the claim status identifier of “Currently Amended” or “Presently Amended.”


Specification
The amendment filed July 15, 2022, is objected to under 35 USC 132(a) because it introduces new matter into the disclosure. 35 USC 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  Applicants have requested to amend paragraph [042] of the specification to recite that, to generate the merchant embeddings, all user-merchant pairs are grouped by distinct merchant IDs, instead of user IDs, as was originally recited.  This constitutes new matter.
Applicants are required to cancel the new matter in reply to this Office Action. 



	Response to Arguments
Applicants’ amendments necessitated any new grounds of rejection.
The previous rejections of claims 1-20 under 35 USC 101 has been withdrawn in view of Applicants’ amendments.  The claims do not recite any of the judicial exceptions enumerated in MPEP 2106.
The previous rejections of claims 1-2, 12-13, and 20 under 35 USC 103 have been withdrawn in view of Applicants’ amendments.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20:  Claim 1 recites, in the “generating, by the one or more processors, from the payment transaction records” step, “a plurality of embedded features from the transaction records.”  There is insufficient antecedent basis for “the transaction records.”  For purposes of examination, the Examiner is interpreting “the transaction records” as “the payment transaction records.” 
Further, claim 1 recites “automatically generating, by the one or more processors, a list of merchant rankings based on the modified merchant embeddings, the past preferences of a target user, and the target location to recommend merchants in the target location that are similar to ones preferred by the target user in the home location.”  This limitation is unclear.  First, it is unclear if “a target user” is intended to be the same as “the target user” that was previously recited.  For purposes of examination, the Examiner is interpreting the target users as being the same.
Further, it is unclear what is meant by “ones preferred by the target user in the home location.”  What is meant by “ones”?  Are these source merchants from the home location of the target user?  Further, the term “similar” is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, the term “merchants in the target location” is rendered indefinite by use of the term “similar”.  The Examiner notes that, if this is measured by a cosine similarity function, it is unclear what the cosine similarity is calculated between, i.e., which vectors.
Claims 12 and 20 are rejected for similar reasons.
Further, with respect to claim 20, in the step “performing, by a processor, a domain-adversarial approach”, it is unclear if this is intended to be the same processor that was previously recited.  For purposes of examination, the Examiner is interpreting them as being the same.
Claims 3 and 14:  Claim 3 recites “using the GAN to learn a mapping function without a cross-location merchant mapping pair.”  This limitation is unclear. It is unclear what is meant by a mapping function.  What is being mapped?  Further, it is unclear what is meant by “without a cross-location merchant mapping pair.”  Is this related to mapping the source merchants to the merchants in the target locations based on past preferences of the target user?
Claim 14 is rejected for similar reasons.
Claims 4-5 and 15-16:  Claim 4 recies “a cosine distance loss of function.”  It is unclear what is meant by this limitation. Further, it is unclear how merely providing the GAN with this function ensures “that remaining features of the modified merchant embeddings are retained after the location feature is removed.”
Claim 15 is rejected for similar reasons.
Claims 5 and 16 inherit the deficiencies of claims 4 and 15.
Claims 5 and 16:  Claim 5 recites “outputting, by the cosine distance loss of function, a measure of similarity to the generator that is used as feedback by the generator when generating the modified merchant embeddings.”  It is unclear how the cosine distance loss of function outputs something.  Is this actually a “loss function”?  Further, it is unclear what is meant by “a measure of similarity” and how this is derived/determined.  A measure of similarity of what?  Further, it is unclear what is meant by a measure of similarity being “used as feedback by the generator when generating the modified merchant embeddings.”  What does “feedback” represent in this instance?  And how does it affect the modified merchant embeddings?
Claim 16 is rejected for similar reasons.
Claims 6-7 and 17-18:  Claim 6 recites “receiving, by the generator, source merchant embeddings.”  It is unclear if these are intended to be the same “source merchant embeddings” that were previously recited.  For purposes of examination, the Examiner is interpreting them as being the same.
Further, claim 6 recites “a home location of the target user.”  It is unclear if this is intended to be the same “home location” that was previously recited in claim 1.  For purposes of examination, the Examiner is interpreting them as being the same.
Further, claim 6 recites “receiving, by the discriminator, target merchant embeddings.”  It is unclear if these are intended to be the same “target merchant embeddings” that were previously recited.  For purposes of examination, the Examiner is interpreting them as being the same.
Claim 17 is rejected for similar reasons.
Further, with respect to claim 17, in the second element, in addition to the above rejections, the Examiner further notes that this element recites “received, by the discriminator.”  The Examiner is interpreting “received” as “receive.”  Further, it is unclear if “a target location” is intended to be the same “target location” that was previously recited.  For purposes of examination, the Examiner is interpreting them as being the same.  
Claims 7 and 18 inherit the deficiencies of claims 6 and 17.
Claims 7 and 18:  Claim 7 recites “the set X of source merchant embeddings.”  It is unclear if these are intended to be the same “source merchant embeddings” that were previously recited.  For purposes of examination, the Examiner is interpreting them as being the same.  
Further, claim 7 recites “as similar as possible”, which is a relative term which renders the claim indefinite.  The term “as similar as possible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Further, claim 7 recites “configured to maximize an ability to identify the origin of the modified merchant embeddings.”  This is unclear.  First, how is this “configured”?  Further, there is insufficient antecedent basis for “the origin” and what is meant by “the origin.”  
Claim 18 is rejected for similar reasons.

Potentially Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
With respect to claims 1, 12, and 20, the prior art of record, alone or combined, neither anticipates nor renders obvious a method, a system, and a non-transitory computer-readable medium reciting: generating, by the one or more processors, from the payment transaction records raw merchant embeddings that represent the merchants and raw user embeddings that represent the user within an embedding space using a word embedding process, wherein the raw merchant embeddings include a plurality of embedded features from the payment transaction records including a location feature, a price feature, and a number of transactions feature, wherein the raw merchant embeddings include source merchant embeddings from a home location of the target user and target merchant embeddings from a target location; receiving, by the one or more processors, a request for merchant recommendations for the target user for the merchants in the target location; performing, by the one or more processors, a domain-adversarial approach to map the plurality of embedded features from the source merchant embeddings to the target location together to a common embedding space using a generative adversarial network (GAN) that performs a disentanglement process on the raw merchant embeddings to remove an effect of the location feature by generating modified merchant embeddings that are free of the location feature; using, by the one or more processors, a trained preference model  to determine past preferences of the target user for the merchants based on the modified merchant embeddings and the raw user embeddings; automatically generating, by the one or more processors, a list of merchant rankings based on the modified merchant embeddings, the past preferences of the target user, and the target location to recommend  merchants in the target location that are similar to ones preferred by the target user in the home location.  
In the event the claims are amended, they will be subject to further examination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2020/0065812 A1 to Walters et al. is directed to methods of detecting fraudulent payment transactions using a neural network and based on a customer’s purchase history.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3625